DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 21-40 are pending in this application.
Double patenting rejection is withdrawn.
Claim rejections 35 USC 101 on claims 21-36 are withdrawn.
Applicant’s arguments, filed 3/11/2022, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Agulhon. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 30 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al. (U.S. Publication Number 2009/0249005, hereafter referred to as “Bender”) in view of Agulhon et al. (U.S. Publication Number 2002/0078065, hereafter referred to as “Agulhon”), and further in view of Iliev et al. (U.S. Publication Number 2013/0246458, hereafter referred to as “Iliev”).  
Regarding claim 21, Bender teaches a method for processing query requests ([0038]: discussing about a retrieve operation can be used to access archived data), comprising: 
receiving a first query request from a second query node at the first secondary site ([0031] and Fig. 1: “When a file is requested to be restored, backup-archive client 130 specifies the file name, directory, and a point in time to server 110, and the server gets the location of the object(s) to restore from database 112.” Examiner interprets that a file is requested to be restored as claimed first query request. Examiner interprets that the server and the backup-archive client as claimed first query node and second query node.);
executing the first query request to obtain the AP ([0038]: “To determine which data to retrieve, the description field can be used by server 110 to search database 112 for matching packages.” Examiner interprets that the matching packages as claimed first archive package (AP).);
processing the first AP to obtain a first record ([0038]: discussing about a retrieve operation can be used to access archived data. Examiner interprets that the retrieve operation can be used to access archived data from the archive package as claimed processing the first AP to obtain a first record.); and
transmitting, in response to the first query request, the first record to the second query node at the first secondary site ([0038]: “A retrieve operation can be used to access archived data and return it to backup-archive client 130.” Examiner interprets that returning the accessed archived data to backup-archive client as claimed transmitting the first record to the second query node.).
Bender does not explicitly teach selecting, by a computer processor of a first query node at a primary site, a first archive package (AP) from a plurality of APs; generating an archive replica package (ARP) based on the first AP; transmitting the ARP to a second query node at a first secondary site; and transmitting, in response to the first query request, the first AP to the second query node at the first secondary site.
Agulhon teaches selecting, by a computer processor of a first query node at a primary site, a first archive package (AP) from a plurality of APs ([0010]: discussing about building in the source data storage at least one file object containing the data package to be transferred. Examiner interprets that containing the data package to be transferred as claimed first archive package (AP).);
generating an archive replica package (ARP) based on the first AP ([0010]: discussing about generating an archive file including the data package. Examiner interprets that generating an archive file including the data package as claimed generating an archive replica package (ARP) based on the first AP.);
transmitting the ARP to a second query node at a first secondary site ([0010]: discussing about transmitting the archive file from the source data processing unit to the destination data processing unit over the transfer medium. Examiner interprets that transmitting the archive file from the source data processing unit to the destination data processing unit as claimed transmitting the ARP to a second query node at a first secondary site.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of accessing archived data of Bender with the teaching about transferring a file system of Agulhon because it would reduce the number of elements to be transmitted and therefore increases the knowledge of the application contents. It also reduces the verification process, improves the delivery reliability, and enables one to update easily the structure already installed (Agulhon, [0098]).
Iliev teaches transmitting, in response to the first query request, the first AP to the second query node at the first secondary site ([0042] and Fig. 5: “If the electronic file is found at the first storage location (operation 506), the electronic file is retrieved from the first storage location in the file repository storage module 304 and transmitted to the source of the file access request (operation 508).” Examiner interprets that transmitting the electronic file to the source of the file access request as claimed transmitting the first AP to the second query node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of accessing archived data of Bender and Agulhon with the teaching about a file repository of Iliev because it would save the storage space in the client computer node by transmitting only necessary electronic files to its local drive.

Regarding claim 22, Bender in view of Agulhon and Iliev teaches wherein the first query request comprises an archive unit identifier (ID), wherein the first AP comprises an archive unit comprising the archive unit ID (Bender, [0031] and Fig. 1: “When a file is requested to be restored, backup-archive client 130 specifies the file name, directory, and a point in time to server 110, and the server gets the location of the object(s) to restore from database 112.” Examiner interprets that the requested file specifies the file name, directory as claimed first query request comprises an archive unit identifier (ID).).

Regarding claim 23, Bender in view of Agulhon and Iliev teaches wherein the archive unit further comprises a record reference referring to a location of the first record, wherein processing the first AP to obtain the first record, comprises: examining the archive unit to identify the record reference; and retrieving, based on the record reference, the first record from a repository on the first query node (Bender, [0038]: “A retrieve operation can be used to access archived data and return it to backup-archive client 130. To determine which data to retrieve, the description field can be used by server 110 to search database 112 for matching packages.”). 

Regarding claim 24, Bender in view of Agulhon and Iliev teaches wherein processing the first AP to obtain the first record, further comprises: obtaining a compliance rule targeting the first record; and applying the compliance rule to the first record to obtain a first processed record (Bender, [0022]: “The client systems contain file system storing the data to be managed, and the policies specify how the management must occur (for example, in the case of backup, how many versions should be kept, where they should be stored, etc.).” Examiner interprets that the policies specify how the management must occur as claimed compliance rule targeting the first record. Iliev, [0040] and Fig. 4: “Also, a current operating mode for the file repository abstraction layer module 302 is determined (operation 404).  As indicated above, the file repository abstraction layer module 302 may consult the abstraction configuration module 312 to make the determination as to the current operating mode (e.g., the file system mode or the version control system mode).” Examiner interprets that determining the current operating mode as claimed compliance rule targeting the first record.), wherein the first processed record is transmitted to the second query node at the first secondary site in place of the first record (Bender, [0038]: “A retrieve operation can be used to access archived data and return it to backup-archive client 130.” Examiner interprets that returning the accessed archived data to backup-archive client as claimed transmitting the first record to the second query node.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of accessing archived data of Bender and Agulhon with the teaching about a file repository of Iliev because it would save the storage space in the client computer node by transmitting only necessary electronic files to its local drive.

Regarding claim 30, Bender in view of Agulhon and Iliev teaches transmitting the ARP to a third query node at a second secondary site (Agulhon, [0010]: discussing about transmitting the archive file from the source data processing unit to the destination data processing unit over the transfer medium. Examiner interprets that transmitting the archive file from the source data processing unit to the destination data processing unit as claimed transmitting the ARP to a third query node at a second secondary site.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of accessing archived data of Bender with the teaching about transferring a file system of Agulhon because it would reduce the number of elements to be transmitted and therefore increases the knowledge of the application contents. It also reduces the verification process, improves the delivery reliability, and enables one to update easily the structure already installed (Agulhon, [0098]).

Regarding claim 35, Bender in view of Agulhon and Iliev teaches wherein a second record is further obtained from processing the first AP (Bender, [0038]: discussing about a retrieve operation can be used to access archived data. Examiner interprets that the retrieve operation can be used to access archived data (comprising multiple information) from the archive package as claimed second record is obtained from processing the first AP.), wherein the second record is further transmitted to the second query node at the first secondary site in response to the first query request (Bender, [0038]: “A retrieve operation can be used to access archived data and return it to backup-archive client 130.” Examiner interprets that returning the accessed archived data to backup-archive client as claimed second record is transmitted to the second query node.).

Regarding claim 36, Bender in view of Agulhon and Iliev teaches receiving, by the first query node at the primary site, a second query request from a third query node at a second secondary site (Bender, [0022]: discussing about multiple client systems; [0031] and Fig. 1: “When a file is requested to be restored, backup-archive client 130 specifies the file name, directory, and a point in time to server 110, and the server gets the location of the object(s) to restore from database 112.” Examiner interprets that a file is requested to be restored from a client system as claimed a second query request from a third query node.);
executing the second query request to obtain a second AP (Bender, [0038]: “To determine which data to retrieve, the description field can be used by server 110 to search database 112 for matching packages.” Examiner interprets that the matching packages as claimed second archive package (AP).);
processing the second AP to obtain a second record (Bender, [0038]: discussing about a retrieve operation can be used to access archived data. Examiner interprets that the retrieve operation can be used to access archived data from the archive package as claimed processing the second AP to obtain a second record.); and
transmitting, in response to the second query request, the second AP and the second record to the third query node at the second secondary site (Bender, [0038]: “A retrieve operation can be used to access archived data and return it to backup-archive client 130.” Examiner interprets that returning the accessed archived data to backup-archive client as claimed transmitting the second record to the third query node. Iliev, [0042] and Fig. 5: “If the electronic file is found at the first storage location (operation 506), the electronic file is retrieved from the first storage location in the file repository storage module 304 and transmitted to the source of the file access request (operation 508).” Examiner interprets that transmitting the electronic file to the source of the file access request as claimed transmitting the second AP to the third query node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of accessing archived data of Bender and Agulhon with the teaching about a file repository of Iliev because it would save the storage space in the client computer node by transmitting only necessary electronic files to its local drive.

Claim 37 is rejected under the same rationale as claim 21. Bender also teaches a system, comprising: a plurality of query nodes operatively connected to one another and comprising: a first query node at a primary site and comprising a first computer processor ([0023] and Fig. 1: discussing about storage management environment 100 includes a back storage server 110, an HSM server 150, and a storage manager client system 120; [0061] and Fig. 5: discussing about computer system 500 includes one or more processors).

Regarding claim 38, Bender in view of Agulhon and Iliev teaches a plurality of clients operatively connected to the plurality of query nodes, wherein the second query node submits the first query request to the first query node in response to receiving a second query request for the first record from a client of the plurality of clients, and based on a determination that the first record is not stored on the second query node (Iliev, [0043] and Fig. 5: discussing about if the electronic file to be accessed is not found in the first storage location in the file repository storage module 304 (operation 506), the file access module 310 (FIG. 3) may attempt to access a "redirection file" in the file repository storage module 304 (operation 510)).
Claim 39 is rejected under the same rationale as claim 36.

Claim 40 is rejected under the same rationale as claim 21. Bender also teaches a non-transitory computer readable medium (CRM) comprising computer readable program code, which when executed by a computer processor, enables the computer processor ([0061]-[0062] and Fig. 5: discussing about computer system 500 includes one or more processors, and a main memory 506, which can be random access memory (RAM), and may also include a secondary memory 512).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Agulhon, in view of Iliev, and further in view of Krishnan et al. (U.S. Publication Number 2014/0075493, hereafter referred to as “Krishnan”).
Regarding claim 25 Bender in view of Agulhon and Iliev teaches the method of claim 24 as discussed above. Bender in view of Agulhon and Iliev does not explicitly teach the compliance rule relates to one selected from a group consisting of a geographical location of the second query node and a sensitivity level of the first record.
Krishnan teaches the compliance rule relates to one selected from a group consisting of a geographical location of the second query node and a sensitivity level of the first record ([0008]: discussing about a policy server configured to perform the steps of: authenticating a credentials-based level of data access as configured by a policy; and determining a location-based level of data access as configured by the policy. Examiner interprets that determining a location-based level of data access and a credentials-based level of data access as claimed geographical location of the second query node and a sensitivity level of the first record.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of accessing archived data of Bender, Agulhon and Iliev with the teaching about location-based levels of data protection of Krishnan because it would grant sensitive data access based upon a more restrictive limitation of the credentials-based level of data access and the location-based level of data access (Krishnan, [0007]). Therefore, it enhances the security of client and server computers.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Agulhon, in view of Iliev, and further in view of Chen et al. (U.S. Publication Number 2007/0005504, hereafter referred to as “Chen”).
Regarding claim 34, Bender in view of Agulhon and Iliev teaches the method of claim 21 as discussed above. Bender in view of Agulhon and Iliev does not explicitly teach identifying a second AP based on analytics information associated with the first secondary site; processing the second AP to obtain a second record; and transmitting, irrespective of the first query request, the second AP and the second record to the second query node at the first secondary site.
Chen teaches identifying a second AP based on analytics information associated with the first secondary site ([0066]: “In a step 620, the user ID is matched with a user account record in response to identifying the request. The user account record includes a primary computing system ID associated with the user ID and a transaction history. In one implementation, the transaction history includes a record of content license offers for the content package that are licensed for use with the user ID.”; [0067]: “In a step 630, all available licenses for the content package are determined based on the user account record.” Examiner interprets that identifying the content license offers for the content package based on matching user ID and user account record as claimed identifying a second AP based on analytics information.);
processing the second AP to obtain a second record ([0067]: discussing about the available licenses are determined by first identifying each license offer associated with the content package ID included in the user account record and then accessing a content offer database to determine each additional license offer (if any) that are associated with the content package ID. Examiner interprets that additional license offer as claimed second record.); and
transmitting, irrespective of the first query request, the second AP and the second record to the second query node at the first secondary site ([0068]: discussing about in a step 640, a license package is provided to the computing system, and the user account associated with the license package is updated with a record of the license package permissions sent to the console or other computing system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of accessing archived data of Bender, Agulhon and Iliev with the teaching about dynamic digital content licensing of Chen because it would be convenient for users and providers by dynamically managing user licenses of digital content (Chen, [0043)]).

Allowable Subject Matter
Claims 26-29 and 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closet prior art Bender et al. (U.S. Publication Number 2009/0249005, hereafter referred to as “Bender”). Bender teaches that a retrieve operation can be used to access archived data and return it to backup-archive client 130. To determine which data to retrieve, the description field can be used by server 110 to search database 112 for matching packages ([0038]).
The primary reason for allowance of claims 26-33 in the instant application is the prior arts of record neither anticipates nor renders obvious those claims limitation, such as the prior arts of made record fail to teach making a determination that the first AP does not require a transformation, wherein, based on the determination, the ARP is generated from the first AP, neither making a determination that the first AP requires a transformation, and processing, based on the determination, the first AP to obtain a first transformed AP, wherein the ARP is generated from the first transformed AP.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162         

May 23, 2022